DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (purification and filling of an antibody in a formulation with glycine, histidine, methionine, and trehalose) with traverse in the reply filed on 8 April, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 1 May, 2020.  Applicants have since amended the claims so they no longer read on the method elected.

Claims Status
Claims 1-18 are pending.
Claim 1 has been amended.
Claims 2-10 and 12-18 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claims 1 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the scope of analogs of aspartic and glutamic acid is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez-Rey et al (Biotechnol. Bioeng. (2011) 108 p1494-1508, previously cited) in view of Ball (Chemistry World (2009) p58-62), Chen et al (Biosci. Biotechnol. Biochem. (2016, available 2 June) 80(10) p1874-1878, previously cited), Reeg et al (Antiox. Redox Sig. (2015) 23(3) p239-255), and Hada et al (Int. J. Biol. Macromol. (2016) 82 p192-200, available online Oct, 2015).
	Claims 1 and 11 discuss a method of producing a drug product.

	Vazquez-Rey et al discuss aggregation in monoclonal antibody manufacturing (title).  These aggregates can affect the potency of a formulation (p1496, 2nd column, 4th paragraph), and can have negative biological effects (p1496, 2nd column, 5th paragraph).  The aggregates can form during cell culture (p1497, 2nd column, 4th paragraph), purification (p1498, 1st column, 4th paragraph), mixing (p1499, 1st column, 2nd paragraph), buffering (p1499, 1st column, 7th paragraph), due to equipment contact (p1500, 1st column, 1st paragraph), fluids handling (p1500, 2nd column, 2nd paragraph), ultrafiltration for concentration (p1500, 1st column, 3d paragraph), filling (p1501, 1st column, 2nd paragraph), and storage (p1501, 1st column, 6th paragraph).  In other words, aggregation of monoclonal antibodies can form at any and all steps in the manufacturing process.  This is dealt with by optimizing the manufacturing process, removal of aggregates during downstream processing, and selection of appropriate buffers (p1502, 2nd column, 1st paragraph).  
	The difference between this reference and the instant claims is that this reference doesn’t teach the buffer used by applicants.
	Ball discusses protein denaturing (title).  A denatured protein can, in principle, find its way back to its folded conformation by thermal fluctuations, but the exposed hydrophobic groups tend stick together and cause aggregation, which is more or less irreversible (p59, 1st column, 3d paragraph).  This reference teaches that denaturing is a step before aggregation in the aggregation of polypeptides.  This implies that preventing denaturization will prevent (or at least reduce) aggregation.
	Chen et al discusses an assay system for protein stabilization (title).  Protein stabilizers enhance the stability of proteins and prevent denaturation (p1874, 1st column, 1st paragraph), which, as implied by Ball, will reduce aggregation.  Trehalose is among the best known protein stabilizers, but amino acids such as histidine and glycine are also known in the art for this purpose (p1874, 1st column, 1st paragraph).  The effect of combining different stabilization reagents is not clear, with some combinations proving synergistic, while others are merely cooperative (p1874, 1st column, 1st paragraph, continues to 2nd column).  This reference teaches trehalose, glycine, and histidine as stabilizing excipients.
	Reeg et al discuss protein oxidation (title).  Oxidation of proteins leads to partial unfolding, and therefore, to aggregation (abstract).  This reference teaches that oxidation induces aggregation, implying that preventing oxidation will help prevent aggregation.
Hada et al examine various antioxidants in protein formulation (title).  Oxidation of protein formulations should be minimized by adequate processes with stable formulations (p192, 2nd column, 2nd paragraph).  Using a model protein, three common antioxidants were tested for their ability to prevent oxidative damage (p193, 1st column, 3d paragraph).  Of the three antioxidants tested, methionine was the most efficient in suppressing oxidation (p199, 2nd column, 2nd paragraph).   
Therefore, it would be obvious to add trehalose, histidine, glycine, and methionine to the preparations of Vazquez-Rey et al at each step of the process to stabilize the material and prevent aggregation.  As these compounds are known in the art for protein stabilization, an artisan in this field would attempt this modification with a reasonable expectation of success.
Vazquez-Rey et al discuss aggregation at concentration and filling steps.  Chen et al renders obvious the addition of trehalose, histidine, and glycine to these formulations to reduce denaturing which leads to aggregation, as discussed by Ball.  Hada et al show that methionine is an effective antioxidiant, which, as suggested by Reeg et al, should also reduce denaturing and aggregation.  While none of the references discuss the ratio of amino acids to sugar, finding the optimum ratio for stability is considered merely optimization.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Furthermore, none of the cited references discuss glutamic acid, aspartic acid, or analogs of those amino acids as stabilizers.  Thus, the combination of references renders obvious claim 1.
The compounds of Vazquez-Rey et al are antibodies, a protein, rendering obvious claim 11.
response to applicant’s arguments
	Applicants have gone through each reference individually pointing out the differences between the reference and the instant claims, argues that there is no reason to combine, argue that the rejection is based on hindsight reasoning, and argue unexpected results that the stabilization can work early in the manufacturing process.
Applicant's arguments filed 26 Oct, 2022 have been fully considered but they are not persuasive.

Applicants have pointed out that Vazquez-Rey et al does not teach the claimed formulations.  While true, this is irrelevant, as those limitations are described in other cited references.  Applicants argue that Ball is concerned about storage rather than manufacturing.  It is unclear why if a reference teaches that denaturing causes aggregation in storage, a person of skill in the art would assume that denaturing has no effect during manufacturing.  Applicants argue that the test used in Chen et al is not common during manufacturing.  This is avoiding the general teachings of Chen et al relied upon in the rejection, that the excipients help stabilize proteins and reduce denaturation.  Applicants argue that the teachings of Reeg et al are limited to in vivo aging processes.  It is not clear why oxidation of proteins will cause denaturing in vivo in aged individuals, but will not during manufacturing.  Applicants argue that a person reading Hada et al would only add methionine.  This ignores the other references cited in the rejection.  In essence, applicants are taking each reference individually and pointing out why it does not anticipate the claims.  But this is not a rejection based on 35 USC 102, but rather, 35 USC 103, which just requires that the invention be obvious, not that the invention be disclosed in a single reference.
	Applicants argue that there is no reason to combine the references, but do not explain why the reason given, to stabilize the formulation during manufacture, is improper or inadequate.
	Applicants argue hindsight reasoning.  However, applicants have not explained why they believe that impermissible hindsight played a role in the rejection.  The test for hindsight reasoning is if the rejection is not based on the teachings of the cited references (MPEP 707.07(f)).  Applicants have not pointed to any facet of the rejection not found in the cited references.
	Finally, applicants argue that it is surprising to find that the claimed formulations stabilized polypeptides during manufacturing.  This is based on a statement in the disclosure.  However, nowhere is there any explanation as to why this would be surprising.  Vasques-Rey et al explicitly teaches that aggregation occurs in all steps of manufacturing; it is not clear why a method to prevent aggregation at other steps would be ineffective at earlier steps.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658